Citation Nr: 0933699	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 19, 2001, 
for the award of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded service connection for bipolar 
disorder, effective October 2, 2003.  The Veteran appealed 
the effective date assigned.

In a December 2006 rating decision, the RO granted an earlier 
effective date of July 19, 2001.  The Veteran has argued he 
warrants an effective date earlier than this.  Thus, the 
appeal continues.

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection 
for a psychiatric disorder on July 19, 2001.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a 
psychiatric disorder prior to July 19, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 
2001, for the award of service connection for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

This appeal arises in part from the Veteran's disagreement 
with the effective date following the grant of service 
connection for bipolar disorder.  Once service connection is 
granted, the claim is substantiated and additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A 
December 2006 statement of the case advised the Veteran of 
the regulation pertaining to how effective dates are 
assigned.  No additional discussion of the duty to notify is 
therefore required with respect to the claim for an earlier 
effective date for the award of service connection for 
bipolar disorder.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA treatment records dating from 2001 to 2005.  
The Veteran has submitted a copy of the September 1997 Social 
Security Administration decision, which awarded him 
disability benefits based, in part, on his psychiatric 
disorder.  The Board will not remand to obtain the medical 
records relied upon by the Social Security Administration in 
awarding benefits because they will not assist the Veteran 
with obtaining an earlier effective date.  Specifically, the 
mere presence of medical evidence does not establish intent 
on the part of the Veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Stated differently, even if they showed treatment 
for a psychiatric disorder attributable to service, the 
Veteran's claim before VA was not received until July 19, 
2001, and the effective date would not be impacted by these 
records.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This 
finding that no claim was filed prior to July 19, 2001, will 
be discussed in more detail below.

At the July 2009 hearing, the Veteran submitted additional 
evidence along with a waiver of initial consideration of that 
evidence by the RO.  Thus, the Board may consider it in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).  It must 
be noted that some of the evidence he submitted was already 
in the claims file at the time of the hearing.

VA has not provided the Veteran with a VA examination, as 
this issue does not meet the statutory and regulatory 
requirements for a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2008).  

Neither the Veteran nor his representative have identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Board has 
already explained why it will not remand the claim to obtain 
the medical records relied upon by the Social Security 
Administration in granting disability benefits.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.

II.  Analysis

The Veteran submitted an informal claim for service 
connection for a psychiatric disorder on July 19, 2001.  In a 
February 2003 rating decision, the RO denied the claim.  
However, the letter notifying the Veteran of the denial was 
returned to VA as undeliverable. 

The Veteran submitted another claim for service connection 
for a psychiatric disorder on October 2, 2003.  As noted in 
the Introduction, initially, the RO had assigned an effective 
date of October 2, 2003, for the award of service connection 
for bipolar disorder.  The RO correctly granted an earlier 
effective date of July 19, 2001, due to the failure of the 
Veteran to receive proper notice of the February 2003 rating 
decision, which allowed his July 2001 claim to remain 
pending.  

The Veteran argues, however, that he warrants an effective 
date earlier than July 19, 2001, for the award of service 
connection for bipolar disorder.  At the July 2009 hearing 
before the undersigned, he testified that the effective date 
should go back to 1994, which was the effective date assigned 
by the Social Security Administration in granting the Veteran 
disability benefits.  He argued that the 1994 medical records 
showing he had a psychiatric disorder were submitted to VA at 
that time.  He stated that he told a VA doctor, Dr. Lavalle, 
that he was going to apply for VA benefits and that he asked 
Dr. Lavalle to write a report for him.  He testified that Dr. 
Lavalle essentially stated he could not write the report 
because "his hands were tied."  

The Veteran stated he never received a response from VA 
regarding his 1994 claim for benefits.  He noted that he 
would ask the VA clinic about the status of his claim and was 
told that it was no longer on file and that he would have to 
reapply.  The undersigned specifically asked the Veteran 
where he had filed his 1994 claim, and the Veteran said it 
was at the VA outpatient clinic.  He stated he would go in 
there to check the status of his claim and was told that it 
was no longer on the computer and he would have to reapply.  
The Veteran was asked how many times he had to reapply, and 
he stated that he would check every time he showed up to the 
outpatient clinic for an appointment, which was two to three 
times a month.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  
If a claim is filed within one year following discharge from 
service, the effective date will be the day following the 
date of discharge.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation clarifies the above statute to 
mean that the effective date of service connection will be, 
"Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400 (emphasis added).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than July 19, 2001, for the grant 
of service connection for bipolar disorder.  Stated simply, 
the Board concludes that no claim for service connection for 
a psychiatric disorder was submitted to VA prior to this 
date.  The Board is fully aware of the Veteran's allegations 
that he filed multiple claims at the VA outpatient clinic for 
service connection for a psychiatric beginning in 1994; 
however, the Board does not find such allegation credible.  
Had the Veteran stated he filed one claim for service 
connection for a psychiatric disorder back in 1994, which 
somehow was not addressed, that may be believable.  However, 
when he states that he filed multiple claims and kept being 
told that it was no longer in the system and he would have to 
reapply, the Board does not accord such allegation any 
probative value, as it finds that at least one of them would 
have shown up in the system.  

The Board has thoroughly gone through the record from the 
time the Veteran submitted his original claim for VA 
compensation benefits in June 1966 (which did not include a 
claim for service connection for a psychiatric disorder) to 
receipt of the VA Form 21-4138, Statement in Support of 
Claim, on July 19, 2001, wherein the Veteran requested 
service connection for depression.  There is no documentation 
anywhere in the record to substantiate the Veteran's 
allegation of having submitted an earlier claim for service 
connection for a psychiatric disorder.  This further supports 
the Board's finding that the Veteran did not file multiple 
claims for service connection for a psychiatric disorder 
prior to July 2001.  Stated differently, there is no document 
that would constitute a formal claim, an informal claim, or a 
written intent by the Veteran to file a claim for service 
connection for a psychiatric disorder prior to July 19, 2001.  
38 C.F.R. §§ 3.1(p), 3.155(a).  

The statute provides that the effective date will be based 
upon facts found but will not be earlier than the date of 
claim.  38 U.S.C.A. § 5110(a).  The regulation provides that 
the effective date will be date of claim or date entitlement 
arose, whichever is later.  Thus, even if entitlement arose 
prior to July 19, 2001, the controlling criteria of both the 
statute and the regulation for the effective date in this 
case is the date of receipt of claim.  Here, the date of 
claim is July 19, 2001.

As stated above in the VCAA analysis, while the Social 
Security Administration decision indicates that the Veteran 
was diagnosed with a psychiatric disorder as early as 1994, 
such medical records cannot constitute an informal claim for 
service connection for a psychiatric disorder.  See LaLonde, 
12 Vet. App. at 382.  In other words, such records would not 
assist in the award of an earlier effective date without 
written intent from the Veteran or a representative of the 
Veteran to file a claim for VA benefits at that time.  
38 C.F.R. § 3.155(a).  Filing a claim with a government 
agency, other than VA, does not establish an intent to file a 
claim with VA.  Additionally, the August 1998 letter from a 
private attorney to the Veteran about finding an attorney to 
represent a person attempting to establish "service-related 
disability pensions" is not a letter from the Veteran or a 
representative of the Veteran written to VA expressing an 
intent to file a claim for service connection for a 
psychiatric disorder.  None of these documents assist with 
obtaining an earlier effective date.

For the reasons described above, the Board finds that an 
effective date earlier than July 19, 2001 for the award of 
service connection for bipolar disorder cannot be granted, 
and the claim must be denied.  The controlling statute and 
regulation provide that the effective date will not be 
earlier than the date of receipt of the claimant's 
application, which the Board has determined was submitted on 
July 19, 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2) ("date of receipt of claim or date entitlement 
arose, whichever is later").


ORDER

An effective date earlier than July 19, 2001, for the award 
of service connection for bipolar disorder is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


